     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 1 of 6


 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                     Case No. 3:18-cr-00066-HDM-WGC
 9
                                  Plaintiff,
10           v.                                                   ORDER
11    JAMES JIMMY EVANS SR.,
12                                Defendant.
13
             Defendant    James    Jimmy    Evans    Sr.   has   filed    a   motion   for
14
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
15
      No. 102). The government has opposed (ECF No. 107), and Evans has
16
      replied (ECF No. 108).
17
             On August 8, 2018, Evans was charged by way of indictment
18
      with    three     counts    of    possession    with   intent      to   distribute
19
      methamphetamine, one count of possession with intent to distribute
20
      heroin, one count of possession of a firearm in furtherance of a
21
      drug trafficking crime, three counts of possession of a firearm by
22
      a prohibited person, and two counts of possession of a stolen
23
      firearm. (ECF No. 1). On September 11, 2019, Evans entered into a
24
      binding plea agreement in which he agreed to plead guilty to Count
25
      One    of   the    indictment,      charging    possession    with      intent   to
26
      distribute at least 500 grams of methamphetamine, and the parties
27
      agreed to a sentence of 150 months. (ECF No. 46). On December 17,
28


                                               1
     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 2 of 6


 1    2019, the court accepted the binding nature of the plea agreement

 2    and sentenced Evans to a term of 150 months and five years of

 3    supervised release to follow. (ECF Nos. 72 & 74).

 4           Evans,   who   has   served   about   25   months   of   his   150-month

 5    sentence, and who has a current projected release date of March

 6    30, 2029, 1 now seeks compassionate release.

 7    Standard

 8           18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 9           [T]he court, . . . upon motion of the defendant after
             the defendant has fully exhausted all administrative
10           rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or the lapse of
11           30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may
12           reduce the term of imprisonment (and may impose a term
             of probation or supervised release with or without
13           conditions that does not exceed the unserved portion of
             the original term of imprisonment), after considering
14           the factors set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--
15
             (i) extraordinary and compelling reasons warrant such a
16           reduction;
17           . . .
18           and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing Commission. 2
19
      U.S.S.G. § 1B1.13 provides:
20

21

22    1   See https://www.bop.gov/inmateloc/ (last accessed Sept. 14, 2020).

23    2 In addition to “extraordinary and compelling reasons,” the court may
      grant a motion if “the defendant is at least 70 years of age, has served
24    at least 30 years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is currently
25    imprisoned, and a determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
26    any other person or the community, as provided under section 3142(g).”
      18 U.S.C. § 3582(c)(1)(A)(ii). Because Evans is not over 70 years of age
27    and has not served more than thirty years in prison, this provision does
      not apply.
28


                                             2
     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 3 of 6


            Upon motion of the Director of the Bureau of Prisons
 1          under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
            term of imprisonment (and may impose a term of supervised
 2          release with or without conditions that does not exceed
            the   unserved   portion   of  the   original   term   of
 3          imprisonment) if, after considering the factors set
            forth in 18 U.S.C. § 3553(a), to the extent that they
 4          are applicable, the court determines that—
 5               (1)(A) extraordinary and compelling reasons warrant
            the reduction;
 6
                  . . .
 7
                 (2) the defendant is not a danger to the safety of
 8          any other person or to the community, as provided in 18
            U.S.C. § 3142(g); and
 9
                 (3) the reduction is consistent with this policy
10          statement.
11    U.S.S.G. § 1B1.13.

12          Even if there are extraordinary and compelling reasons, an

13    inmate may be granted compassionate release only if he is not a

14    danger to any other person or to the community, as provided in 18

15    U.S.C. § 3142(g). United States v. Johnson, 2020 WL 2114357, at *1

16    (E.D. Wash. May 4, 2020) (“[T]he Court should not grant a sentence

17    reduction if the defendant poses a risk of danger to the community,

18    as defined in the Bail Reform Act.”).

19          The defendant is not entitled to be present for a hearing on

20    a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

21    Analysis

22          Evans argues that there exist extraordinary and compelling

23    reasons for his release because his underlying health conditions

24    put   him   at   an   increased    risk   of   COVID-19   complications.

25    Specifically, Mr. Evans is 64 years old and suffers hypertension

26    and obesity. Evans argues that although he has already contracted

27    COVID-19 while incarcerated, he still experiences symptoms and

28


                                           3
     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 4 of 6


 1    faces a risk of more severe complications if he were to contract

 2    COVID-19 again.

 3          The government opposes, arguing first that Evans did not

 4    exhaust     his    institutional     remedies     before       filing   the   motion.

 5    Second, while conceding that Evans is at a greater risk of COVID-

 6    19 complications due to his obesity, the government asserts that

 7    a   reduction      of   sentence     is    nevertheless        inappropriate     when

 8    considering, as the court must, the factors under 18 U.S.C. §

 9    3553(a).

10          A. Exhaustion

11          Before a defendant may file a § 3582(c)(1)(A) motion, he must

12    ask   the    warden     of    his   institution         to   file   a   motion    for

13    compassionate release on his behalf and either (1) exhaust any

14    administrative appeals of the warden’s refusal to bring a motion

15    or (2) wait thirty days from the warden’s receipt of the request,

16    whichever is earlier.

17          Evans’ counsel submitted a request for compassionate release

18    on June 3, 2020.3 (ECF No. 108-1). More than thirty days have

19    elapsed from the warden’s receipt of this request. Evans’ motion

20    is therefore exhausted.

21          B. Extraordinary and Compelling Reasons

22          Section 1B1.13 sets forth specific examples of “extraordinary

23    and compelling reasons,” including in relevant part that the

24    defendant     is    “suffering      from   a   serious       physical   or    medical

25    condition . . . that substantially diminishes the ability of the

26    defendant     to    provide    self-care       within    the    environment      of   a

27
      3 Evidence of exhaustion was not attached to the motion but instead was
28    attached to the reply due to a filing error.

                                                 4
     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 5 of 6


 1    correctional facility and from which he or she is not expected to

 2    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

 3    catch-all       provision,      which   provides:     “As    determined      by   the

 4    Director of the Bureau of Prisons, there exists in the defendant’s

 5    case an extraordinary and compelling reason other than, or in

 6    combination      with,    the    reasons       described    in   subdivisions     (A)

 7    through (C).” Id. app. n.(1)(D).

 8           Evans’ underlying health conditions put him at a higher risk

 9    of COVID-19 complications under Centers for Disease Control and

10    Prevention (“CDC”) guidance. In fact, the government concedes that

11    Evans’ obesity put him at higher risk of complications. However,

12    Evans has already contracted COVID-19, and his symptoms were so

13    mild as to be classified as asymptomatic. The CDC indicates there

14    is    limited    information      about    reinfection       with   COVID-19.     See

15    https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-

16    isolation.html (last accessed Sept. 14, 2020). Nevertheless, BOP

17    statistics indicate that all or virtually all the inmates that

18    were infected at FCI Lompoc have recovered and that there are just

19    two      active          infections            in    the         facility.        See

20    https://www.bop.gov/coronavirus/ (last accessed Sept. 14, 2020)

21    (current data showing no active infections among inmates and two

22    active infections among staff). There is further no evidence to

23    support Evans’ argument that a second bout of COVID-19 could be

24    more severe than the first. For this reason, the court is not

25    persuaded that extraordinary and compelling reasons exist for

26    Evans’ release. However, even if extraordinary and compelling

27    reasons did exist, reduction of Evans’ sentence is not justified

28    in light of the applicable 18 U.S.C. § 3553(a) factors.


                                                 5
     Case 3:18-cr-00066-HDM-WGC Document 113 Filed 09/14/20 Page 6 of 6


 1           C. 18 U.S.C. § 3553(a) Factors

 2           Both the nature and circumstances of the offense in this case

 3    and the history and characteristics of the defendant weigh against

 4    shortening     Evans’     sentence     any      further.    The    offense     conduct

 5    involved both controlled substances and firearms, some of them

 6    stolen.     Before   committing      the        offense   conduct,     Evans    had   a

 7    substantial criminal history. Further, a sentence of 150 months,

 8    which is significantly below the applicable Guidelines range, is

 9    necessary to reflect the seriousness of the offense, promote

10    respect for the law and provide just punishment for the offense,

11    to afford adequate deterrence to criminal conduct, to protect the

12    public      from   further    crimes      of    the   defendant,     and   to    avoid

13    unwarranted sentence disparities. The fact that Evans has served

14    less   than    a   quarter    of    his    sentence       weighs   heavily     against

15    authorizing his release. Accordingly, the court concludes that a

16    reduction in sentence is not appropriate.

17    Conclusion

18           In    accordance      with   the     foregoing,       Evans’s    motion    for

19    compassionate release (ECF No. 102) is hereby DENIED.

20           IT IS SO ORDERED.

21           DATED: This 14th day of September, 2020.
22

23                                              ____________________________
                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                  6
